﻿It gives me pleasure to convey to the President the
greetings of His Excellency Sheikh Sabah Al-Ahmad Al-
Jaber Al-Sabah, Acting Prime Minister and Minister for
Foreign Affairs of the State of Kuwait, who profoundly
regrets being unable to participate personally in the debate
at this session due to some pressing matters. He has
requested me to deliver the following statement by Kuwait
on his behalf:
“On behalf of the State of Kuwait, it gives me
pleasure to congratulate Mr. Hennadiy Udovenko on
his election as President of the United Nations General
Assembly at its fifty-second session. We are confident
that he will be able to lead our deliberations
efficiently towards a successful conclusion. The
extensive experience he has gained from service at
this important international institution together with
the high posts he has assumed will no doubt prove
valuable. Let me also underline the good relations
existing between our two countries, based on mutual
understanding and common interest.
“I wish to take this opportunity to pay tribute
to his predecessor, Ambassador Razali Ismail, the
former President of the General Assembly, who
demonstrated an impressive sense of purpose,
dedication and deep perception. Under his
stewardship, the Assembly reasserted its genuine
importance and relevance in international relations.
“I wish to pay tribute to our new Secretary-
General, His Excellency Mr. Kofi Annan, who took
the helm of the Organization at the beginning of the
year. Apart from being a long-time career insider at
the United Nations, Mr. Annan to us now stands as
a good example of the executive manager enjoying
wisdom and prudence, together with integrity and
commitment, that make him a living embodiment of
dedication to the ideals and mission of the United
Nations.
“In the same vein, I wish to set on record our
recognition of the significant contribution of
Mr. Boutros Boutros-Ghali, the former Secretary-
General, in leading the Organization with efficiency
and confidence. Kuwait will always recognize his
contributions with a deep sense of appreciation.
“Two years ago, the United Nations celebrated
its fiftieth anniversary. The mood then was
optimistic about the role and capability of the
Organization to cope with the lingering issues that
remained without a solution over the first half
century. This was due to the nature of these
problems, which was aggravated by the major-Power
polarization during the cold war. The sense of
optimism emanated from our deep conviction that
the global understanding that swept the world would
eventually generate the firm will to address the
outstanding problems that jeopardize international
peace and security. Also, the widespread public
awareness of the relevance of the United Nations
would also help the Organization in resolving
pending matters. Furthermore, the impressive track
record of the United Nations has earned it collective
credibility regarding the vitality and flexibility of the
machinery at its disposal.
“Kuwait has examined with great interest the
measures and recommendations contained in the
report of the Secretary-General, Mr. Kofi Annan,
18


entitled Renewing the United Nations: A Programme
for Reform', which was submitted to the General
Assembly in mid-July last. In this connection, we
would like to register Kuwait’s support for this
programme and its appreciation of the efforts made by
Mr. Kofi Annan and his assistants to produce this
impressive achievement. The report is analytical in its
approach and pragmatic in its outlook, focusing on
performance efficiency without partiality. It also
focused on improving the financial situation of the
Organization through the institution of better internal
control mechanisms and practical suggestions. The
ultimate goal of all these measures is to enhance the
performance of the United Nations, which would be
more innovative in its operational modalities and more
focused on its global concerns.
“We have noted, with appreciation, the reports
submitted by a wide array of working groups on
restructuring the organs of the United Nations and
improving their efficiency in order to adapt the entire
system to the new era following the fiftieth
anniversary of the United Nations and the post-
confrontation environment. The United Nations seems
poised to embark on addressing in a more
comprehensive manner humanitarian, cultural,
demographic and environmental issues which were not
prominent on its list of priorities previously.
“Moreover, as we recognize the realities of
contemporary life, we understand that the world order
continues to be quite fluid, and it is indeed difficult to
predict its future shape. The current stage is not a
unipolar power era, as some might imagine. It is a
multipolar arena, where military might is no longer the
final arbiter in the definition of polarity. In fact, there
exists immense technological superiority, which may
enable some States to make an outstanding
contribution to the shaping of global strategies. There
is also the economic power that has brought together
the major industrial nations in a collectivity which has
a significant influence on the implementation of world
strategies. This is not to mention the giant economic
groupings which exist in the world of today.
“Accordingly, the Open-ended Working Group
on the Question of Equitable Representation on and
Increase in the Membership of the Security Council,
and other Matters Related to the Security Council,
which has been examining the question of reform and
expansion of Security Council membership for the
past four years, should take these new facts of life
into consideration. Once agreed upon, the new
membership composition should reflect a collective
and emphatic will to address adequately the issues at
hand. Permanent members of the Council should be
politically capable and should be financial and troop
contributors. They should also be adept at crisis
management, and able to act decisively, without
hesitation, when the situation warrants such action.
“In the final analysis, membership of the
Security Council is not a privilege as much as it is
a responsibility. It should not be a means for
visibility, but a product of conviction. Our view is
that the Security Council in its forthcoming
composition should be a mirror reflecting a world
shifting towards universalization and transparency in
order to instil a better sense of security in all
members of the world community, both North and
South, East and West. Membership should not be
divided between diverse security concepts, some
favouring the North, while others are appropriate for
the South.
“In this context, Kuwait affirms its full
commitment to the common Arab position and to the
stand of the Non-Aligned Movement, both of which
were elaborated time and again in several meetings
of the Open-ended Working Group.
“Undoubtedly, agreement on the concept of
unconventional and common security requires in the
first instance recognition of some crucial facts. The
first element is the conviction that the security of
humankind is universal and, in the final analysis,
indivisible. The interests of members of the world
community have become more and more
interdependent, while civilizations and cultures are
drawing closer. The daily concerns of individuals are
universal in nature, requiring complex solutions, and
are multidimensional in their negative impacts. The
second element is the emphasis on the concept of
economic and social development as a crucial factor
in ensuring conventional security and collective
handling of development requirements. This also
calls for the involvement of international institutions
in contributions to the improvement of living
conditions in the poor nations that face severe
impediments in their development efforts.
“The third element is a firm belief in and
commitment to the dignity of the human person as
being the essence of human relations both within a
19


given society and among nations. In effect, this means
upholding the dignity of the human person in the face
of bloody regimes which flagrantly violate the
principles of human rights and destroy their own
nations to arrogate power to themselves. This brings
us to the necessity of safeguarding the principles set
forth in the 1948 Universal Declaration of Human
Rights and in the Charter of the United Nations.
“Fourthly, all members of the world community
should adopt peaceful policies which renounce
violence, recognize the legitimate interests of others
and respect their rights, expand the zones of mutual
interests, give due priority to development and reject
the arms race. Such peaceful policies should also
abstain from behaviour and political expressions which
disturb peace. They should observe civilized conduct
in relationships among peoples, without the pursuit of
any party’s privileges at the expense of others. No one
should claim an imaginary historical role outside the
parameters of justice, equality and the rule of law.
“The world today is indeed a small planet whose
problems interact and overlap. Its pressing problems
are a global responsibility. When viewed through a
human and global prism, we can see that the
prosperity of the North pales in the shadow of the
poverty of the South. The security of Europe will not
be assured against a background of a marginalized
Africa. There will be little peace of mind in America
in the face of a population explosion in Asia, and with
the widening gap between those with an abundance of
wealth and those who suffer in deprivation. Dealing
with the new developments in the world environment
requires the evolution of a comprehensive concept of
security. Any such concept must be anchored in
understanding, coexistence, common interests, and the
utilization of the universal technological revolution in
managing vital national projects. This concept should
replace the outdated concepts of security based on the
balance of power, mutual deterrence and military
presence.
“The achievements made by the United Nations
should provide the Organization with a further impetus
to pursue the same course it has charted since the end
of the cold war.
“We welcome the movement towards the
prohibition of the production, stockpiling and use of
landmines. This would be yet another positive step
added to similar measures, such as the Chemical
Weapons Convention, the Comprehensive Nuclear-
Test-Ban Treaty and the Treaty on the Non-
Proliferation of Nuclear Weapons. Despite such
instruments, some States continue to export weapons
of mass destruction as a vital source of increased
national income. We welcome the regulations that
have been concluded to control arms, to reduce the
level of nuclear threat, to tighten controls over the
arms trade and to increase transparency regarding
weapons expenditures.
“In the same vein, we cannot underestimate the
achievements made in the area of peacekeeping
operations, where the United Nations has managed
to contain dangers and defuse crises in several
instances, although many regional problems remain
unresolved and constitute flash-points of tension.
“In this regard, we in Kuwait cannot but recall
with admiration the firmness with which the Security
Council responded to the aggression by the Iraqi
regime against the State of Kuwait in August 1990.
The Council’s response was characterized by
firmness in rejecting aggression, resoluteness in its
confrontation, and decisive action to abort the
aggression through a series of resolutions that made
the Council’s position perfectly clear. It started with
rejection of aggression, then moved to deterrence,
and culminated in decisive action. In all its
dimensions and ramifications, that case has become
a historical precedent that might constitute the basis
for a solid background for dealing with any similar
aggression, irrespective of its origin, against any
State.
“But Iraq, despite the dire need of its people
for the lifting of economic sanctions imposed by the
Security Council, has not yet fulfilled basic
conditions required for ending the sanctions. There
is the question of Kuwaiti and third-country
prisoners and detainees. This is a humanitarian issue
that affects several hundred families who still do not
know the whereabouts of their loved ones. Young
children continue to cry, appealing for help to rescue
their missing fathers. The ad hoc Tripartite
Commission continues to meet in Geneva while its
technical sub-group still convenes in the border area
between Kuwait and Iraq. Despite the formal nature
of such regular meetings, which attract media
attention, there has in effect been no progress in
20


determining the fate of these missing persons. In fact,
the Iraqi regime has been exploiting their fate as a
bargaining chip in its diplomatic manoeuvres. Iraq also
continues to refuse to return a great deal of Kuwaiti
property taken from the public and private sectors, the
most important of which is an air defence system and
other military equipment, in addition to the principal
State documents, which have been referred to in the
Security Council as State memory.
“Among the other key obligations the Iraqi
regime has failed to fulfil is the elimination of
weapons of mass destruction, a subject that is being
handled by the Special Commission. In this context,
even after seven years of formal acceptance of
relevant conditions, Iraq continues to indulge its hobby
of procrastination, subterfuge and deception. Iraq hides
certain weapons only to acknowledge later their
existence after the Special Commission secures
definitive proof of Iraq’s ownership of such weapons.
It denies having certain types of missiles and
biological components only to recant its assertions
once the international teams of inspectors discover
those items.
“Kuwait welcomes Security Council resolution
1111 (1997) regarding the extension of the
implementation of the provisions of resolution 986
(1995), which aims at alleviating the suffering of the
brotherly people of Iraq. Indeed, the hardship faced by
the people of Iraq has long persisted, due to the
failure of the Iraqi regime to meet its obligations, and
to its pursuit of a policy of procrastination and
trickery. Iraq is called upon to follow a peaceful
policy with neighbouring States in order to prove its
good intentions. This is a substantive condition for the
maintenance of regional security, which was shattered
by the Iraqi regime.
“We in Kuwait have gone through bitter
experiences with regard to the intentions of the Iraqi
regime, which seeks territorial expansion, regional
supremacy, and military superiority at the expense of
neighbouring countries and of their peace and stability.
“In the light of our eager interest in the
maintenance of security and stability in the region, we
affirm the need to preserve the unity and territorial
integrity of Iraq.
“The supreme goal is to build a solid regional
system firmly rooted in common understanding among
neighbouring States which seek to expand avenues
of mutual interests. This can be achieved through
respect for and non-interference in the internal
affairs of others, and through civilized coexistence
among neighbouring peoples. In this respect, I
should point out that my country is concerned over
the continued existence of the problem of the
occupation by Iran of three United Arab Emirates
islands. Here I wish to emphasize Kuwait’s full
commitment to the decision taken by the Gulf
Cooperation Council on this subject.
“I wish also to call upon the Islamic Republic
of Iran to respond favourably to the peaceful
initiative launched by His Highness Sheikh Zayed
bin Sultan Al Nahyan, President of our sister United
Arab Emirates, to engage in a serious dialogue that
would take into account the inalienable rights of the
United Arab Emirates to the islands in question, in
accordance with the principles of good neighbourly
relations, international law and the United Nations
Charter.
“The question of the Middle East and the
success of the peace process there are crucial
matters for world peace and security. You follow
with us with deep regret the paralysis which befell
that process and the increasing frustration and
tension throughout the region. The current stalemate
has touched off a flurry of threats and
recriminations. All this is the net sum of the
concepts put out by the Israeli Government
regarding the frame of reference underlying the
peace process in the region.
“The Government of Israel has backtracked
from the rules and principles of the Madrid Peace
Conference and has replaced them by extraneous
elements which contravene the rules unanimously
agreed upon by the international community as a
framework for the peace process, namely Security
Council resolutions 242 (1967) and 338 (1973),
together with the “land for peace” principle.
Furthermore, Israel has not committed itself to
implement bilateral agreements reached with the
Palestinian Authority, including withdrawal from all
occupied territories, including Jerusalem. Also, Israel
has not desisted from its policies of annexing Arab
Jerusalem, its Judaization and expansion of its illegal
settlement in order to change the demographic
composition of the Holy City which lies at the very
core of the Israeli-Palestinian conflict. In this regard,
21


we call upon the co-sponsors of the peace initiative to
maintain even-handedness while doubling their efforts
to revive the peace process in order to achieve a
lasting, comprehensive and just resolution of the
question of Palestine.
“The people of Palestine have suffered for too
long the excruciating pain of oppression, homelessness
and neglect. It is the inherent right of the Palestinian
people to exercise self-determination and to establish
their own independent State, with Jerusalem as its
capital, similar to other peoples who gained
independence, so that they may contribute, within their
own capacity, towards building world peace.
“Along similar lines, Kuwait emphasizes the
importance of Israeli withdrawal from the occupied
Syrian Golan, which has been under occupation since
1967. This question cannot be ignored if we desire the
peace process to be complete. Indeed, the peace must
be comprehensive, covering all tracks. It should be
anchored in good faith, in respect for the rights of
others and in mutual confidence. In this regard, we
support Syria’s position that negotiations with Israel
should resume from the point where they halted
instead of starting new rounds of talks whose terms of
reference have not been defined. Kuwait also supports
Lebanon’s firm stand that Israel is duty-bound to
implement all provisions of Security Council
resolution 425 (1978) and to preserve Lebanon’s
sovereignty and territorial integrity. This can be
achieved only by full, unconditional Israeli withdrawal
from southern Lebanon, so that Lebanon could resume
its traditional role in consolidating development and
prosperity.
“Kuwait notes with deep regret that ethnic,
factional and civil conflicts among tribal chiefs in both
Afghanistan and Somalia still continue. We remain
hopeful that the United Nations will take more
effective steps to address these problems that have
torn asunder those two countries and have continued
to undermine regional security. We also appeal to all
parties in these two countries to put an end to acts of
violence and to put overall national interests ahead of
their tribal and ethnic interests.
“Kuwait lauds international efforts to implement
fully the Dayton Agreement, which aims at achieving
security and stability in Bosnia and Herzegovina and
upholding international legitimacy at this stage. In this
respect, we applaud the Security Council resolution to
indict and prosecute certain political and military
leaders in Bosnia and Rwanda for their crimes
against humanity.
“We live in a world bursting with events.
Distances have shrunk, interests have grown, and
security dimensions have become more interlinked.
Adverse developments in the South worry the
population of the North. Failure of development
efforts has given impetus to chaotic waves of hungry
migrants. Threats resulting from peoples’ frustrations
have become interwoven. But, in our common
pursuit of a better tomorrow, we must act on the
basis of a universal conviction that armaments by
themselves do not guarantee full security, that
development is the core of progress, that dialogue is
the bridge to understanding and that serious work
gives birth to hope. Giving is an obligation, not an
act of charity. Respect among nations is a key to
stability, and self-improvement is a motive for work.
Participation is the path to cooperation. Monopoly is
one of the evils of bygone days, and openness is the
road to a better future. Investments are the tools of
development. Bigotry is repugnant to contemporary
international relations. People prosper in a civilized
environment that imbues them with the virtues of
doing good and giving, reaching out towards those
in need and moving against the odds in efforts to
create a world that exudes friendship and amity, a
world resting on the rules of international legality, a
world enjoying security, peace and prosperity.
“Our last prayer is to bless Allah, the lord of
the universe.”





